Citation Nr: 1726889	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include degenerative joint disease and medial meniscus tear.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left hip disability.

4. Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2013, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In October 2016, the Board issued a decision denying service connection for left shoulder, right shoulder, and left elbow disabilities and remanding the claims for entitlement to service connection for left knee, right knee, left hip, and right hip disabilities for an addendum opinion.  An addendum opinion was provided in December 2016.

As will be discussed below, the December 2016 addendum opinion is inadequate as it did not address the issues in the Board's October 2016 remand directive.  Thus, the Board is not satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an addendum opinion that complies with the directives of the October 2016 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

In the October 2016 remand, the Board directed the RO to obtain an addendum opinion that specifically addressed a July 2005 x-ray that showed mild degenerative joint disease and a January 2006 MRI that showed imaging consistent with a small medial meniscus tear, and that provided an opinion on whether the Veteran's right and left hip disabilities and his right knee disability are secondary to a left knee disability.

While the December 2016 addendum to the June 2014 VA Examination addressed the Veteran's degenerative joint disease, it did not address the evidence of a possible medial meniscus tear shown in the January 2006 MRI.  In addition, the December 2016 addendum did not address whether the Veteran's right and left hip disabilities and his right knee disability are secondary to a left knee disability.

Accordingly, the case is REMANDED for the following actions:

1. Obtain an opinion from an examiner other than the June 2014 and December 2016 examiner addressing the relationship between the knees and hips and service.  The Veteran need not be reexamined unless an examination is deemed necessary to render the requested opinion. The Veteran's claims file must be made available for review.

After review of the claims file, the examiner is asked to provide an opinion as to the following: 

a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee medial meniscus tear is related to his service.  The examiner should specifically address the July 2005 x-ray and January 2006 MRI that showed imaging consistent with a small medial meniscus tear.
b) whether it is at least as likely as not (50 percent probability or greater) the Veteran's right and left hip disabilities and his right knee disability are caused by or, alternatively, aggravated beyond their natural progress by a left knee disability, including degenerative joint disease and a medial meniscus tear.
c) whether it is at least as likely as not (50 percent probability or greater) the Veteran's right and left hip disabilities and his right knee disability are aggravated by a left knee disability, including degenerative joint disease and a medial meniscus tear.

If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's right knee, right hip and left hip disability prior to aggravation by the left knee.

A complete rationale for all opinions is required.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

